Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri.
En el caso de autos, la ex esposa del peticionario auto-rizó el establecimiento de un sistema de control de acceso en la urbanización donde radicaba su residencia mientras estaba pendiente la división de la sociedad legal de ganan-ciales que tuvo constituida con éste. Posterior a esa auto-rización, el peticionario le compró a su ex esposa el 50% de *324la participación que ella tenía en la residencia en cuestión y la consolidó con su propia participación en dicha propiedad. El peticionario, entonces, se negó a pagar las cuotas mediante las cuales se mantiene el referido sistema de control de acceso que protege a su urbanización, ampa-rándose para ello en que él no era responsable de tal pago, porque nunca lo autorizó. Declinó así honrar la decisión de su ex cónyuge en torno a la propiedad que adquirieron mientras estaban casados.
Aunque el peticionario se beneficia del sistema de control de acceso referido, la mayoría del Tribunal determina que el peticionario no está obligado a contribuir nada al pago de sus costos de mantenimiento. La mayoría entiende que su dictamen brinda “una solución justa a la controversia” del caso, basándose para ello sólo en unas consideraciones técnico-jurídicas.
En mi criterio, sin embargo, la larga y rebuscada opi-nión de la mayoría del Tribunal en el caso de autos tiene una falla elemental que me obliga a disentir. Según la ma-yoría, al peticionario no le aplica la disposición de la Ley de Control de Acceso, 23 L.RR.A. see. 64 et seq., que obliga al pago de cuotas de mantenimiento a los propietarios de re-sidencias si éstas han sido adquiridas luego de haberse implantado en la urbanización el sistema de control de acceso. Aduce la mayoría del Tribunal que el peticionario no es tal “nuevo adquiriente” debido a que él y su esposa habían adquirido conjuntamente el inmueble en cuestión mientras estaban casados; es decir, antes de implantarse el referido sistema de control de acceso.
Resulta, no obstante, que en términos estrictamente ju-rídicos, el dueño original de la residencia en cuestión no era el peticionario ni su esposa, sino la sociedad de ganan-ciales integrada por ellos. Desde antaño hemos resuelto que esa sociedad tiene una personalidad jurídica distinta a la de los cónyuges que la constituyen, por lo que el titular dominical del inmueble adquirido por la sociedad de ga-nanciales aquí era la sociedad misma y no ninguno de sus integrantes. Tanto es ello así que el inmueble referido no *325podría inscribirse en el Registro de la Propiedad a nombre de ninguno o de ambos de ellos, sino sólo a nombre de la sociedad de gananciales que integraban. Véanse: Calvo Mangas v. Aragonés Jiménez, 115 D.P.R. 219 (1984); Durán et al. v. El Registrador, 20 D.P.R. 148 (1914); Betancourt et al. v. Rodríguez et al., 17 D.P.R. 6 (1911).
Por ende, en el caso de autos, fue cuando el peticionario adquirió el 50% de participación de su ex esposa, luego de la división de gananciales, que advino propietario del in-mueble por primera vez. Era, pues, un nuevo adquiriente, ya que antes el inmueble no le pertenecía a él, sino a la sociedad de gananciales. En estrictos términos jurídicos, se equivoca la mayoría al afirmar que el peticionario era el dueño de la propiedad desde antes de implantarse el sis-tema de control de acceso.
Como la mayoría ha estimado que el asunto del caso de autos debe resolverse estrictamente a base de considera-ciones técnico-jurídicas, entonces debería hacerlo así con-secuentemente, llevando tal análisis a sus últimas conse-cuencias, con el inevitable reconocimiento de que el verdadero titular original de la residencia era la sociedad de gananciales en cuestión; o sea, una persona jurídica dis-tinta al peticionario. De ese modo, el peticionario quedaría como lo que es, un nuevo adquirente, sujeto por ello al pago de las cuotas de mantenimiento en cuestión. Así, además, se emitiría un dictamen judicial que, al menos desde el punto de vista ético, esté en armonía con la autorización del sistema de control de acceso que dio la ex esposa del peticionario, y con los beneficios de seguridad que el peti-cionario deriva de dicho sistema.
Como la mayoría no dilucida la referida titularidad original como debería ser, yo disiento del dictamen mayoritario.